Citation Nr: 9905801	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds to the left leg and foot, with involvement of 
Muscle Group XI and with hallux valgus, sural nerve 
paresthesia, and left bunionectomy, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Huntington, West Virginia RO.  This case was 
previously before the Board in February 1998 when it was 
remanded for further development.  It has now been returned 
to the Board for further appellate consideration.


REMAND

The veteran contends that the residuals of shell fragment 
wounds to his left leg and foot are more disabling than 
reflected in the current 30 percent evaluation.

The Board notes that the medical evidence of record contains 
many references to weakness, pain and numbness in the 
veteran's left lower extremity.  For example, a November 1995 
VA podiatric examination report notes the veteran's 
complaints of pain at the base of the left big toe while 
walking or standing.  A November 1995 VA muscles examination 
report notes the veteran's complaints of pain in his left 
Achilles tendon after walking.  He also noted some tingling 
in his left lower leg.  A March 1998 VA examination report 
notes the veteran's complaints of marked pain, weakness and 
stiffness with ambulation.  He also complained of chronic 
pain in the left foot as well as the left first and second 
toes.  The examiner noted that the veteran uses crutches, 
corrective shoes, shoe inserts and braces.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1998) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experience by 
the veteran. noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced 
strength or endurance.  A part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. §§ 4.45, 
4.59.  In DeLuca the Court emphasized that a VA rating 
examination must adequately portray functional loss due to 
pain.

In its February 1998 remand, the Board instructed the RO to 
schedule the veteran for VA orthopedic and neurologic 
examinations in order to ascertain the nature and severity of 
his service-connected residuals of shell fragment wounds to 
the left leg and foot.  The neurologist was asked to discuss 
the presence or absence of symptoms compatible with 
peripheral neuropathy and provide a clear description of any 
other neurological findings.  The orthopedic examiner was 
asked to fully describe any weakened movement, excess 
fatigability and incoordination present.  Determinations on 
whether any affected joints in the left lower extremity 
exhibit pain with use were to be noted and described.  
Determinations concerning pain, weakness and fatigability 
were to be portrayed, if feasible, in terms of the degree of 
additional range of motion loss.  All residuals of the 
veteran's left leg and foot disability, including scars and 
any scar-related limitation of function, were to be fully 
described.

The evidence of record indicates that while the veteran 
underwent a VA examination in March 1998, the report of 
examination does not contain all the information specifically 
requested in the February 1998 Remand.  Specifically, 
examination in March 1998 revealed range of motion of the 
left knee as from 0 degrees to 100 degrees, and range of 
motion of the left ankle as 5 degrees of dorsiflexion, 5 
degrees of plantar flexion, 5 degrees of inversion, and 5 
degrees of eversion.  However, the examiner failed to comment 
as to whether the hip, knee, ankle or foot exhibits pain with 
use.  The examiner made no determinations concerning pain and 
weakness in terms of the degree of additional range of motion 
loss.   In accordance with the guidance provided in DeLuca, 
these additional findings, or the absence of these symptoms, 
is an essential part of rating the disability at issue.  
Moreover, while the examiner noted that the veteran has 
disfiguring scars, the scars were not adequately described in 
terms of tenderness or pain.  


In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a February 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
in order to ascertain the nature and 
severity of his service-connected 
residuals of shell fragment wounds to the 
left leg and foot.  The claims folders 
and a copy of this Remand must be made 
available to the examiner(s) for review 
prior to the examinations.  The 
orthopedic examiner should fully describe 
whether or not there is any weakened 
movement, excess fatigability and 
incoordination present in (1) the left 
knee; (2) the left ankle; or (3) the left 
foot.  Determinations on whether the left 
knee, left ankle or left foot exhibits 
pain with use should be noted and 
described.  If  feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the  left knee, 
left ankle or left foot are used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
neurologist should discuss the presence 
or absence of symptoms compatible with 
peripheral neuropathy and provide a clear 
description of any other neurological 
findings appropriate.  All residuals of 
the veteran's service-connected left leg 
and foot disability, including a full 
description of the scars in the left leg, 
ankle or foot together with an assessment 
of whether they are painful or tender on 
objective demonstration.   All indicated 
tests should be conducted.  

2.  Thereafter, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the appellant, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


